Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the decision rendered by the Board (affirmed-in-part), viscosity reducing agent drawn to limonene is allowable.
Status of Claims
 Claim 2 is cancelled. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/17.
Claims 1, 3-19 and 21-22 are examined in the application.
Applicants are notified that claims 1, 3-19 and 21-22 are allowable, when viscosity reducing agents” is limited to linalyl isobutyrate and limonene only.
Search is examined to another species since applicants did not adopt examiners suggestion regarding limiting the viscosity reducing agents to the above two species. See Interview summary form.
 Claims 1, 3-19 and 21-22 are examined in the application and the generic claim is examined to the extent that it reads on “gamma terpinene" as the “viscosity reducing agent”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 15 is not limiting the amount of  “one or more“ anionic surfactants. The amount is same as recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2010/0183539 (‘539) and WO 2008/145582 (‘582).
US ‘539 teaches at ¶ [0005] personal care formulations  and describes shampoos, 2-in-1 shampoos or 3-in-1 shampoos and anti-dandruff shampoos and all these formulations belong to claimed hair care drawn to claim 1. US ‘539 teaches at ¶ [0007] the compositions exhibit a viscosity from about 10 cps to 50,000 cps (this translates to 11cSt-55555 cSt. Centistokes are obtained by dividing the cps with density which is 0.9 for most of the hydrocarbons). The claimed value 10 cSt-1000 cSt of claim 1; the claimed value 15 cSt-400 cSt of claim 12; the claimed value 20 cSt-300 cSt of claim 13 and the claimed value 30 cSt-200 cSt of claim 14 overlaps with the value taught by US ‘539 which teaches shampoos under personal formulations. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

The claimed  amount of  one or more anionic surfactants which is from about 20% to  about 32%  of claim 1 and claim 15 is within the amount taught by US ‘539  .

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	
Antidandruff shampoo teaches cocoamidopropyl betaine which is 1-10%, which is co-surfactant drawn to zwitterionic surfactant of claims 5 and 16 and the amount of claim 5 ( from about 0.25to about 14%) and amount of claim 16 (from about 4 to about 7%) overlaps with the amount taught by US ‘539. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	
Anti-dandruff shampoo teaches the surfactant soluble active agent drawn to anti-dandruff agents of claim 1 and the amount of 1-2% and this overlaps with the claimed amount which is 0.2-10%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

 Example 7 drawn to anti-dandruff shampoo also teaches perfumes (perfume oils of claims 1 and 3 since specification at page 5, line 17 teaches perfume as surfactant soluble active agent). US ‘539 at ¶ [0071] teaches the level of water and this is from about 3-99% and the claimed amount of carrier, which is from about 40% to about 83% is within this range.
““gamma terpinene"" (claim 1, b). Applicants are claiming this compound as viscosity reducing agents.
WO ‘582 teaches personal care compositions with enhanced fragrance delivery to skin and hair (abstract) and WO ‘582 at page 1, ll. 31-32 teaches from 0.0001 to 5% of fragrance. WO‘582 at page 2, ll. 23-26 teaches various personal care products, this includes shampoo, and conditioners drawn to claimed hair care.
Example 8 teaches released and prolonged scent generation of typical components of perfume mixture and table VIII discloses gamma-terpinene, claim 9 claims “gamma-terpinene”, and claim 1 claims personal care composition comprising 0.00001 to 5% of fragrance. The claimed amount of viscosity reducing agents , which is from about 2% to about 8% of claim 1 and from about 3.5 % to about 8% of claim 17 overlaps with the amount taught by WO document.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

Example 5 teaches a shampoo with the fragrance. Example 5 has two anionic surfactants which are ammonium laureth sulfate and ammonium lauryl sulfate   and it also has cocamido propyl betaine drawn to Zwitter ionic surfactant and also sodium lauroamphoacetate drawn to non-ionic surfactant and water drawn to claimed carrier and also fragrance. Exampled 5 also teaches antidandruff zinc pyridinethione.
The viscosity agent claimed is same to that taught and  claimed by WO  and thus meet the claimed partition dispersion coefficient claimed in claims 6-8 and also claimed molecular weight of claim 1.

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of  antidandruff shampoos or shampoos of example 7 having the anionic surfactant, surfactant soluble agent either an anti-dandruff agent or perfume, co-surfactants, carrier  and add the ingredients drawn to shampoo formulation of example 5 by adding gamma terpinene  as the fragrance taught and claimed by WO document with the reasonable expectation of success that the presence of gamma terpinene in the  shampoos provide the consumer burst of fragrance  that is quickly released when the shampoo is applied on the hair.  This is a prima facie case of obviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of US 2010/0183539 (‘539) and WO 2008/145582 (‘582)as applied to  claims 1, 3, 5-8 and 12-18  above, and further in view of U. S. Patent 8,771,765 (‘765).
The references above do not teach claimed counter acting additive.
However, patent ‘765 teaches compositions for treatment of hair loss and teaches at col.2,  line 1, Eucalyptol and the weight percent is 1.95% to 2% and this is taught in the specification as counteracting additive at page  10, line 24 and at page 10, line 26 teaches that the weight percent of the counter acting additive is less than 4%. Since the counter acting additive is same it meets claimed partition dispersion coefficient. The weight percent of the counter acting additive  is less than the weight percent of the  viscosity reducing agent taught by US ‘867, where in US ‘867 teaches the maximum weight of the reducing agent, which is 10%, and thus it is within the ken of the skilled chemist to optimize the weight ratio of both the agents.
.
Claims 4,19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of US 2010/0183539 (‘539) and WO 2008/145582 (‘582) as applied to  claims 1, 3, 5-8 and 12-18 above, and further in view of  US 2013/0150338 (‘338).
US ‘539 teaches the anti-dandruff agent Zinc pyrithione but does not teach the ant-dandruff agents of claim 4 and the specific antidandruff agents “octopirox” and also the cationic polymer of claim 19.
US ‘338 teaches ant-dandruff shampoo and teaches at ¶ [0027] zinc pyrithione and at ¶ [0043] teaches additional antidandruff agents can be present and this include octopirox (claims 4 and 21) and also climbazole (claim 4) and the amount is 0.01-5%. US ‘338 teaches ant-dandruff shampoo and teaches at ¶¶  [0077] teaches cationic conditioning polymer for enhancing the conditioning performance of the shampoo and teaches at ¶¶ [0095-0096] guar polymers, at ¶  [0088] teaches copolymer of acrylamide monomers and cationic monomer and at ¶[0091] teaches cellulose polymers (claim 19).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  the combination of US 2010/0183539 (‘539) and WO 2008/145582 (‘582)as applied to  claims 1, 3, 5-8 and 12-18 above, and further in view of  U. S. Patent 5,776,444 (‘444).
References cited above do not teach the propellant of claim 21. 
Patent ‘444 teaches hair treatment compositions and teaches at col.3,  ll. 22-23 teaches preferred formulations which are shampoos and teaches at col. 8, ll. 27-30 teaches that the hair treatment compositions may take the form of aerosol foams, in which case a propellant is included in the compositions and at the same column and lines 38-40 teaches the amount of propellant, which is from about 3% to about 30% and there is overlap with the claimed amount, which is from about 1% to about 10%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619